20-05027-rbk Doc#56 Filed 08/25/20 Entered 08/25/20 10:40:58 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed August 25, 2020.


                                             __________________________________
                                                          Ronald B. King
                                               Chief United States Bankruptcy Judge




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

  In re:                                         §         Chapter 11
  KRISJENN RANCH, LLC                            §
         Debtor                                  §       Case No. 20-50805
                                                 §
  KRISJENN RANCH, LLC and                        §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE                     §
  ROW as successors in interest to               §
  BLACKDUCK PROPERTIES, LLC,                     §
       Plaintiffs                                §
  v.                                             §
  DMA PROPERTIES, INC., and                      §
  LONGBRANCH ENERGY, LP,                         §      Adversary No. 20-05027
       Defendants                                §
  DMA PROPERTIES, INC.                           §
       Counter-Plaintiff/Third Party Plaintiff   §
  v.                                             §
  KRISJENN RANCH, LLC,                           §
  KRISJENN RANCH, LLC-SERIES                     §
  UVALDE RANCH, and KRISJENN                     §
  RANCH, LLC-SERIES PIPELINE ROW,                §
  BLACKDUCK PROPERTIES, LLC,                     §
  LARRY WRIGHT, and JOHN TERRILL                 §       Adversary No. 20-05027
       Counter-Defendants/Third-Party Defendants §
20-05027-rbk Doc#56 Filed 08/25/20 Entered 08/25/20 10:40:58 Main Document Pg 2 of 3




        ORDER ON KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES
     UVALDE RANCH, AND KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS
   SUCCESSORS IN INTEREST TO BLACK DUCK PROPERTIES, LLC’S MOTION TO
     CONTINUE DMA PROPERTIES, INC.’S MOTION FOR PARTIAL SUMMARY
                JUDGMENT ON DMA’S OWNERSHIP INTEREST
                      IN THE BIGFOOT NOTE PAYMENTS

         On this day came to be heard KrisJenn Ranch, LLC, KrisJenn Ranch, LLC-Series Uvalde

  Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW, as successors in interest to Black Duck

  Properties, LLC’s (the “Debtors”) Motion to Continue DMA Properties, Inc.’s Motion for Partial

  Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments (the “Motion”).

  Finding that good cause exists for the relief requested, and after consideration of all matters before

  it, the Court is of the opinion that the Debtors’ requests should be granted.

         It is therefore ORDERED that the hearing on DMA Properties, Inc.’s Motion For

  Partial Summary Judgment On DMA’s Ownership Interest in the Bigfoot Note Payments

  shall be continued to the date and time set forth above; and it is further

         ORDERED that the deadline to file and serve the Debtors’ response to DMA

  Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s Ownership Interest in the

  Bigfoot Note Payments shall be extended to October 6, 2020; and it is further

         ORDERED that DMA Properties, Inc.’s Motion for Partial Summary

  Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments set for

  hearing on September 22, 2020 is continued until October 13, 2020 @9:30am. VIA

  Telephone Dial 888-278-0296 Access Code 91998559.

                                                   ###
20-05027-rbk Doc#56 Filed 08/25/20 Entered 08/25/20 10:40:58 Main Document Pg 3 of 3




  PREPARED AND ENTRY
  REQUESTED BY

        MULLER SMEBERG, PLLC

  By:      /s/ John Muller     _________
        C. John Muller IV
        State Bar No. 24070306
        john@muller-smeberg.com
        Ronald J. Smeberg
        State Bar No. 24033967
        ron@smeberg.com
        Ezekiel John Perez
        State Bar No. 24096782
        zeke@muller-smeberg.com
        111 W. Sunset Rd.
        San Antonio, Texas 78209
        Telephone: (210) 664-5000
        Facsimile: (210) 598-7357

        ATTORNEY FOR DEBTORS
